Citation Nr: 0701725	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant is the veteran's son.

On his February 2005 substantive appeal, the appellant 
requested a Board hearing in Washington, DC.  The appellant 
was scheduled for a July 2005 hearing.  He did not report for 
this hearing.  


FINDINGS OF FACT

1.  The appellant was born on September [redacted], 1974.  

2.  In April 2004, the veteran was determined to be 
permanently and totally disabled, effective November 2000.  

3.  In August 2004, the appellant filed a claim for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.


CONCLUSION OF LAW

The appellant has no legal basis for entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3021, 21.3041 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty-to-assist and 
notification obligations, set out in 38 U.S.C.A. § 5103 (West 
2002 & Supp 2005) and 38 C.F.R. § 3.159(b) (2006), are not 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.  As well, the statute at issue in this matter is 
not found in Chapter 51 (rather, in Chapter 35).

In any event, the record reflects that the appellant was 
provided with a Statement of the Case in February 2005 which 
provided adequate notification of the information and 
evidence necessary to substantiate his claim.  The Board also 
notes that evidence necessary for fair adjudication of this 
particular claim is of record.  As such, the Board finds that 
any duty to notify and assist the appellant has been met.

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits.  Basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a child of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.57, 21.3021 (2006).  The basic beginning date of an 
eligible child's period of eligibility is his or her 
eighteenth birthday, or successful completion of secondary 
schooling, whichever occurs first; the basic ending date is 
the eligible child's twenty-sixth birthday.  38 U.S.C.A. § 
3512(a) (West 2002 & Supp. 2005); 38 C.F.R. § 21.3041 (2006).

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he or she has reached twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  Id.

Further, if certain events occur after the child has reached 
eighteen but before he or she has reached twenty-six, the 
ending date of eligibility will be the person's twenty-sixth 
birthday or eight years from the qualifying event.  Among 
other things, the effective date of a total rating is 
considered a qualifying event.  38 C.F.R. § 21.3041(d) 
(2006).

A review of the record reveals that in August 2004, the RO 
received the appellant's application for Chapter 35 education 
benefits.  Prior to the receipt of this application, the RO, 
in April 2004, determined that the veteran had a total 
service-connected disability that was permanent in nature, 
effective November 7, 2000.  The record also reflects, 
however, that the appellant was born on September [redacted], 1974; 
as such, he was over twenty-six years of age at the time he 
submitted his application for education benefits and at the 
time it was determined that the veteran was permanently and 
totally disabled (i.e. the effective date).

In September 2004, the RO determined that because the 
appellant had already turned twenty-six years of age by the 
effective date of the veteran's permanent and total 
disability, he was not eligible for Chapter 35 educational 
benefits.  Thereafter, the appellant perfected an appeal with 
respect to this determination.  The appellant has argued, 
essentially, that the fact that he turned twenty-six years 
old a mere forty-five days before the permanent and total 
disability date should not disqualify him from receiving 
educational benefits, that the November 7 effective date was 
arbitrary and that there was no appreciable difference in the 
veteran's condition between the appellant's twenty-sixth 
birthday and the permanent and total disability effective 
date, and that the appellant himself has struggled with 
depression and anxiety due to his father's condition and is 
working toward a bachelor's degree in his thirties.  

While sympathetic to the appellant's situation, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2005).  That said, the bottom line 
is that the appellant does not meet the eligibility 
requirements educational assistance benefits under Chapter 
35, as he attained the age of twenty-six prior to applying 
for said benefits and the veteran was determined totally and 
permanently disabled after he attained that age (as such, a 
modified extension is not warranted under 38 C.F.R. § 
21.3041(d)).  Applicable law and regulations do not provide 
for an extension of the ending date in cases such as the one 
presented in this appeal.

In summary, the law is clear that the basic ending date for 
Chapter 35 benefits is the eligible child's twenty-sixth 
birthday.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 21.3041 (2006); and, the appellant had attained this 
age at the time he sought such benefits.  There is no legal 
basis for an award of educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, and the 
appellant's claim for retroactive benefits must fail.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' 
Appeals 



 Department of Veterans Affairs


